PER CURIAM.
Gregory E. Allen appeals the summary denial of his motion for prison credit filed pursuant to Florida Rule of Criminal Procedure 3.800. We affirm because the trial court in an order dated May 21,1996, indicated that the credit for time served and unfor-feited gain time was to be applied to each count of his concurrent sentences. This *776court notes that a copy of the May 21st order was sent to Allen and the state attorney’s office, but not to the Department of Corrections. The trial court is hereby directed to ensure that a certified copy of that order is forwarded to the Department to ensure proper credit to Allen.
Affirmed.
DANAJIY, A.C.J., and LAZZARA and QUINCE, JJ., concur.